DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final office action in response to Application Number 17/310,003 filed on 9 July 2021 with a preliminary amendment filed on the same day.  Claims 1, 3, 6-16, 19-22, 24, and 26 were amended.  Claims 4-5, 17-18, 23, 25 were canceled.  No claims were added.  Claims 1-3, 6-16, 19-22, 24, and 26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-16, 19-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the request" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-3, 6-16, and 19-20 do not clarify this and are also rejected based on their dependency from claim 1.

Claim 7 recites the limitation "a user request" four times in lines 5-6, 9-10, and 12 and also “a specified classification” in lines 4 and 7, “the specified classification” in lines 5 and 8, “a first specified classification” in lines 9 and 11-12, and “the first specified classification in lines 10 and 13.  There is insufficient antecedent basis for these limitations in the claim since it is unclear if the terms are related to the previous claim limitations or if each limitation is its own general rule.

Claim 10 recites “the same class” in line 4 and “the same manufacturer” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites “a response” in line 4. There is insufficient antecedent basis for this limitation in the claim and is unclear since there is another response previously mentioned.

Claim 21 recites “the device” in line 3 and “the request” in the last limitation. There is insufficient antecedent basis for these limitations in the claim. Dependent claims 22 and 24 do not clarify this and are also rejected based on their dependency from claim 21.

Claim 22 recites “and/or the received response” in line 4. There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network management module for propagating operation data relating to operation of at least one device, the network management module comprising” and “a communication module for receiving” in claim 21. Dependent claims 22 and 24 do not clarify this language and are also interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16, 19-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer et al. (U.S. Patent Publication 2007/0113270) in view of Achtermann et al. (U.S. Patent Publication 2018/0254961) and further in view of Lee et al. (U.S. Patent Publication 2018/0253659).

Regarding claim 1, Kraemer disclosed a computer implemented method for propagating operation data relating to operation of at least one device, the method comprising: 
receiving, at a network management module (see Kraemer Fig. 3A security agent, SA 172), a device request for operation data in relation to operation of one or more devices, from a device (see Ackermann combination below), the network management module comprising logic to determine how to respond to the device request (see Kraemer [0028]: “It communicates with policy manager 190 which performs access policy checks for the interceptors. SA 172 checks with correlation engine 194 to obtain any applicable access rules. The SA policy manager 190 sets up rules in the policy/correlation engine according to policies obtained from the server”) by: 
providing at least one repository query to a repository for data relating to the device request (see Kraemer [0028]: “It communicates with policy manager 190 which performs access policy checks for the interceptors. SA 172 checks with correlation engine 194 to obtain any applicable access rules. The SA policy manager 190 sets up rules in the policy/correlation engine according to policies obtained from the server”), the repository configured to store response data indicative of user responses to prior user requests derived from prior device requests (see Kraemer [0028]: “The correlation engine checks whether a “learning mode” is active (e.g., by checking a status bit or state variable). If the learning mode is active, then the permission query is prevented from being displayed on the display screen. Instead, a predetermined answer to the request is generated. In a preferred embodiment, all resource permissions that are requested while the learning mode is active are granted. Granting of the access permission is indicated in an automatic response 184 from the correlation engine to SA 172, so that application 162 is allowed to access resource 180 as shown by 186” | Fig.5: determining if response is already stored | [0043]: “At step 516 a check is made to determine if an answer to the query has already been determined (e.g., a prior permission query was answered by a user, the particular response has a default answer, the answer had been previously learned, etc.). If so, step 518 uses the known answer and execution of the routine terminates”); and 
when the logic is unable to determine based on at least one received response to the at least one repository query how to respond to the device request, transmitting, to a user interface, a user request for a user response, wherein the user request is derived from the device request (see Kraemer [0042]: “At step 512 if the applicable rule is not a permission query rule that requires a user response then step 514 is executed to handle the rule. Otherwise, steps 516-526 are executed to implement an automated response to the request, if possible or to query the user if not | [0044]: Otherwise, if the check at step 522 determines that learning mode is not enabled for this query then execution proceeds to steps 524 and 526 where the user is queried and the user’s response is obtained, respectively. Execution proceeds to step 516 and 428 where the user’s answer is used and the routine exits”); and 
in response to receiving the user response to the user request, providing to the repository new data indicative of the user response and providing to the device a response to the device request derived from the user response (see Kraemer [0042]: “At step 512 if the applicable rule is not a permission query rule that requires a user response then step 514 is executed to handle the rule. Otherwise, steps 516-526 are executed to implement an automated response to the request, if possible or to query the user if not | [0043]: At step 516 a check is made to determine if an answer to the query has already been determined (e.g., a prior permission query was answered by a user, the particular response has a default answer, the answer had been previously learned, etc.). If so, step 518 uses the known answer and execution of the routine terminates. Otherwise a check is made at step 522 as to whether learning mode is enabled for this rule. If learning mode is enabled then a default answer to the permission query is set to “yes” at step 520 and execution proceeds back to step 516 where the check to determine if there is already an answer will now be in the affirmative so the “yes” answer will be used at step 518 and the routine terminates | [0044]: Otherwise, if the check at step 522 determines that learning mode is not enabled for this query then execution proceeds to steps 524 and 526 where the user is queried and the user’s response is obtained, respectively. Execution proceeds to step 516 and 428 where the user’s answer is used and the routine exits”); 
wherein the device request comprises a classification (see Kraemer [0008]: “categorizing the type of user access permission and using a default response according to the category”) indicative of an importance of the request for operation data to the device’s operation (see Lee combination below).

While Kraemer disclosed the opposite direction (sending the device request to the device instead of receiving the device requests from a device), Kraemer did not explicitly disclose that the device requests are received “from a device”. However in a related art of learning from user responses, Achtermann disclosed the automated answering of external device requests (see Fig. 1: system | [0011]: “The learning module 102 of the collection system 101 learns from observing user response to the system indicators, and stores learned information in the library 106 | [0013]: The learning module 102 observes incoming system indicators, such as logs, messages, and/or events, from activities between the client devices 104 and the hosted system 105…”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kraemer and Achtermann in order to apply the security policy to received device requests and thereby increase system security.

	Kramer did not explicitly disclose that the classification is “indicative of an importance of the request for operation data to the device’s operation”. However in a related of automated responses, Lee disclosed performing message analysis which includes classifying and prioritizing messages in order to generate automated responses (see [0063]: “After executing and/or receiving outputs of various message analysis steps (e.g., steps 208-211), message management computing platform 110 and/or machine learning engine 112e may determine one or more opportunities to perform automated message management actions based, at least in part, on various features including the outputs of the analysis steps 208-211 and/or other data pertaining to the message (e.g., the content of the message, metadata associated with message, and the like). In some embodiments, message management computing platform 110 and/or machine learning engine 112e may use one or more machine learning models 112g to output scores and/or classifications that message management computing platform 110 may use to determine whether message management computing platform 110 will perform one or more automated message management actions. Such scores and/or classifications may include at least a message priority score, an automatic response classification, a category classification, and/or a group matching classification.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kraemer-Achterman and Lee in order to prioritize automated messages and thereby help the user with managing their time effectively.

Regarding claim 2, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein when the logic is unable to determine based on the at least one received response to the at least one repository query how to respond to the device request, the at least one received response to the at least one repository query comprises data indicative that there is no data in the repository relating to the device request (see Kraemer [0043]: “At step 516 a check is made to determine if an answer to the query has already been determined (E.g., a prior permission query was answered by a user, the particular response has a default answer, the answer had been previously learned, etc.). If so, step 518 uses the known answer and execution of the routine terminates”).  The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 3, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the response to the device request provided to the device comprises not transmitting a response to the device request when the device request is denied or transmitting a denial of the device request to the device (see Kraemer [0032]: “allow or deny access request based on the security policy” | [0047]: automatically denying the access request”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 6, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the classification is used by the logic when determining how to respond to the device request (see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.
Regarding claim 7, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the logic determines to: 
always deny the device request regardless of classification (see Kraemer [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”); 
see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”); 
accept the device request when the classification of the device request is at or above a specified classification and deny the device request when the classification of the device request is below the specified classification (see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”); 
always transmit a user request regardless of classification (see Kraemer [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”); 
transmit a user request when the classification of the device request is at or above a specified classification and deny the device request when the classification of the device request is below the specified classification (see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0009]: “If any installed programs try to use a new resource or seek permission that was not already established during learning mode, then the permission request is handled in a traditional manner, such as by presenting a query for the permission” | [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”); 
accept the device request when the classification of the device request is at or above a first specified classification, and transmit a user request when the classification of the device request is below the first specified classification (see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0009]: “If any installed programs try to use a new resource or seek permission that was not already established during learning mode, then the permission request is handled in a traditional manner, such as by presenting a query for the permission”); 
accept the device request when the classification of the device request is at or above a first specified classification, transmit a user request when the classification of the device request is below the first specified classification and at or above a second specified classification and deny the device request when the classification of the device request is below the second specified classification (see Kraemer [0008]: “the automated answer can be set so that the permission is always granted or other criteria can be used for the automated answer such as by categorizing the type of access permission and using a default response according to the category” | [0009]: “If any installed programs try to use a new resource or seek permission that was not already established during learning mode, then the permission request is handled in a traditional manner, such as by presenting a query for the permission” | [0032]: “The Correlation Engine uses Access Control rules to match the access request with the appropriate rule and to allow or deny access based upon the security policy. In addition to automatically allowing or denying access to the resource, the Correlation Engine can also delay access to the resource while it queries the local user as to what should be done”).
The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 8, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the response data stored in the repository comprises an associated user permission, and wherein the associated user permission see Kraemer [0026]: “assuming a user grants the access permission then, upon receiving an input signal 184 from a user input device, SA 172 updates a security policy to indicate the application can access the resource until the security policy is changed” | [0047]: “user grants the access permission”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 9, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the received user response to the user request comprises an associated user permission, and wherein the new data indicative of the user response comprises a permission indication derived from the associated user permission (see Kraemer [0026]: “generates a permission query 178 on display screen 158. This prompts a human user to indicate acceptance (i.e., permission) or denial of the access permission associated with resource 180 and application 162” | [0047]: “user grants the access permission”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 10, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 8, wherein the associated user permission comprises one or more of: 
an indication that the user response may be propagated to all other devices; 
an indication that the user response may be propagated to all devices of the same class; 

an indication that the user response has an end date (see Kraemer [0048]: “In other embodiments automatic answer to query requests need not be simply to “grant” or “deny” an access request. Any form of permission is possible such as providing permission for a limited time”).
The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 11, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the device request for operation data comprises a user identifier identifying a user of the device, wherein the repository query comprises the user identifier and requests data indicative of the user identified by the user identifier responses to prior user requests, and wherein the user request for the user response is transmitted to the user identified by the user identifier (see Achterman [0014]: “The user response may include one or more commands that include values for the parameter types that are appropriate for the system indicators. Examples of parameter types include, but are not limited to, a name, a client ID…in this way, a library of system indicators and user responses is built over time…” | Achterman [0015]: “When the learning module 102 compares the incoming system indicators with the system indicators stored in the alert event entries in the library 106 and finds a match (302, FIG. 3), the automatic processing module 103 retrieves the user response in the matching alert event entry (401), and retrieves the parameter type(s) in the matching alert event entry (402)”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 12, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the logic is further configured to determine a user associated with the device, based on data stored in the repository, wherein the repository query comprises an indication of the associated user and requests data indicative of the associated user's responses to prior user requests, and wherein the user request for the user response is transmitted to the associated user (see Achterman [0014]: “The user response may include one or more commands that include values for the parameter types that are appropriate for the system indicators. Examples of parameter types include, but are not limited to, a name, a client ID…in this way, a library of system indicators and user responses is built over time…” | Achterman [0015]: “When the learning module 102 compares the incoming system indicators with the system indicators stored in the alert event entries in the library 106 and finds a match (302, FIG. 3), the automatic processing module 103 retrieves the user response in the matching alert event entry (401), and retrieves the parameter type(s) in the matching alert event entry (402)”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 13, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein upon receiving the response data the logic determines an associated confidence value, the associated confidence value indicating see Ackermann [0015]: “a confidence threshold can be configured for an alert event entry, which defines a level of confidence for the association of the user response with system indicators in the alert event entry … user verification can be sought when the confidence level for the new response falls below a configured confidence threshold”).  The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 14, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein one or more of the at least one device comprises a virtual device (see Lee [0092]: “may be implemented in one or more virtual machines that are provided by one or more physical computing devices”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 15, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the response to the device request is provided to a plurality of devices (see Kraemer [0029]: “the permission query and/or answer might be displayed on display 158 or on another display or stored in additional records such as on a network administrator’s computer, written to a remote log file, etc.”
Regarding claim 16, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, wherein the response data stored in the repository is categorized based on the user's responses to prior user requests to share data, optionally wherein each category comprises an associated sharing scope, the sharing scope defining how the data may be shared, optionally wherein the response data is categorized as one of: personal data; diagnostic data; manufacturer data environmental data; configuration data (see Kraemer [0008]: “categorizing the type of user access permission and using a default response according to the category”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 19, Kraemer-Achterman-Lee disclosed the computer implemented method of claim 1, further comprising: when the logic is able to determine based on at least one received response to the at least one repository query how to respond to the device request, providing to the device a response to the device request derived from the at least one received response to the at least one repository query (see Kraemer [0043]: “At step 516 a check is made to determine if an answer to the query has already been determined (E.g., a prior permission query was answered by a user, the particular response has a default answer, the answer had been previously learned, etc.). If so, step 518 uses the known answer and execution of the routine terminates”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kraemer-Achterman-Lee according to the rationale provided above. Kraemer-Achterman-Lee further disclosed a non-transitory computer readable storage medium comprising computer program code for performing the method of claim 1. The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 21, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kraemer-Achterman-Lee according to the rationale provided above. Kraemer-Achterman-Lee further disclosed a network management module (see Kraemer Fig. 3A security agent, SA 172) for propagating operation data relating to operation of at least one device, the network management module comprising a communication module and logic for performing the method of claim 1 above. The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 22, Kraemer-Achterman-Lee disclosed the network management module of claim 21, wherein the logic is further configured to determine the at least one repository query based on the device request for operation data or to determine the request for user inputs based on the device request for operation data and/or the received response to the repository query (see Kraemer [0041]: “If no matching rules are found then the loop exits at step 506. Otherwise step 508 is repeatedly executed to obtain the next rule. Processing continues to step 510 to determine if the currently selected rule is applicable to the current resource request. If not, execution of the loop continues to step 504 again, otherwise execution proceeds to step 512.”). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding 24, Kraemer-Achterman-Lee disclosed the network management module of claim 21, comprising the repository or wherein the repository is provided remote from the network management module (see Kraemer Fig. 3A #170: server is remote from user computer system). The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.

Regarding claim 26, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Kraemer-Achterman-Lee according to the rationale provided above. Kraemer-Achterman-Lee further disclosed a system for propagating operation data relating to operation of at least one device, the system comprising: 
at least one device (see Kraemer Fig. 3A #150 user computer system); and 
a network management module (see Kraemer Fig. 3A security agent, SA 172) for performing the method of claim 1 above.
The motivation to combine the teachings of Kraemer, Achterman, and Lee is the same that presented in claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        25 March 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452